Dismissed and Memorandum Opinion filed February 27, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-01111-CV

 ERIC NDUBUEZE UFOM AND EQUAL RIGHTS FOR PERSONS WITH
         DISABILITIES INTERNATIONAL, INC, Appellants
                                        V.

 WEST WYNDE HEALTH SERVICES, INC., GLADYS IBIK AND JOHN
                    IBIK, Appellees

                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-70277


               MEMORANDUM                        OPINION
      According to the notice of appeal filed November 19, 2013, this is an
attempted appeal is from “the trial Court’s previous and final rulings, on November
1, 2013” on a pro se motion for discovery. No clerk’s record has been filed.

      Our records show that appellant, Eric Ndubueze Ufom, has not established
indigence or paid the $195.00 appellate filing fee. See Tex. R. App. P. 5 (requiring
payment of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing
requirements for establishing indigence); see also Order Regarding Fees Charged
in Civil Cases in the Supreme Court and the Courts of Appeals and Before the
Judicial Panel on Multidistrict Litigation, Misc. Docket No. 13-9127 (Tex. Aug.
16, 2013) (listing fees in court of appeals); Tex. Gov’t Code ' 51.207 (same). The
corporation also has not paid the appellate filing fee.1

       On December 27, 2013, this court notified appellants that the filing fee was
past due and failure to pay the appellate filing fee would result in dismissal of the
appeal. See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case
because appellant has failed to comply with notice from clerk requiring response or
other action within specified time). Appellant Ufom requested and was granted an
extension of time to pay the appellate filing fee until January 21, 2014, after the
trial court’s scheduled hearing on the contest to appellant’s affidavit of indigence.
The Harris County District Clerk’s office notified this court that the trial court
signed an order on January 10, 2014, sustaining the contest to Ufom’s affidavit of
indigence. See Tex. R. App. P. 20.1(i).

       The appellate filing fee has not been paid, and on January 23, 2014, this
court again notified appellants that the filing fee was past due and failure to pay the
appellate filing fee would result in dismissal of the appeal. No response was filed.

       On January 22, 2014, the clerk responsible for preparing the record in this
appeal informed the court appellants did not make arrangements to pay for the
record after the denial of Ufom’s request to proceed without the payment of costs.
       1
         We note that Equal Rights for Persons with Disabilities International, Inc. is named in
the notice of appeal signed by Ufom. Except for the performance of ministerial tasks,
corporations may appear and be represented only by a licensed attorney. Kunstoplast of Am., Inc.
v. Formosa Plastics Corp., U.S.A., 937 S.W.2d 455, 456 (Tex. 1996); see also Dell Dev. Corp. v.
Best. Indus. Uniform Sup. Co., 743 S.W.2d 302, 303 (Tex. App.—Houston [14th Dist.] 1987,
writ denied).

                                               2
That day, notification was transmitted to all parties of the court’s intention to
dismiss the appeal for want of prosecution unless, within fifteen days, appellants
paid or made arrangements to pay for the record and provided this court with proof
of payment. See Tex. R. App. P. 37.3(b). Appellants have not provided this court
with proof of payment for the record or filed any other response to this court’s
notice.

      Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM


Panel consists of Chief Justice Frost and Justices McCally and Busby.




                                        3